     Case 1:17-cv-00642 Document 79 Filed 04/10/19 Page 1 of 5 PageID #: 730



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            BLUEFIELD DIVISION



FREEDOM FROM RELIGION                            |
FOUNDATION, INC., et al.,                        |
                                                 |
              Plaintiffs,                        |
                                                 |      Civil Action No.: 1:17-cv-00642
v.                                               |
                                                 |      Hon. David A. Faber
MERCER COUNTY BOARD                              |
OF EDUCATION, et al.,                            |
                                                 |
              Defendants.                        |


DEFENDANTS MERCER COUNTY BOARD OF EDUCATION, MERCER COUNTY
     SCHOOLS, AND DR. DEBORAH AKERS’S MOTION TO DISMISS

              Come now defendants Mercer County Board of Education, Mercer County

Schools, and Dr. Deborah Akers (collectively “Defendants”), by counsel, pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure, and move this Honorable Court to

dismiss the claims set forth against them for failure to state a claim upon which relief

may be granted. In support of their Motion, Defendants state as follows:

              1.     On December 17, 2018, the United States Court of Appeals for the

Fourth Circuit (hereinafter “Fourth Circuit”) held that the instant case is not moot

because the Bible in the Schools (hereinafter “BITS”) program was suspended, rather

than eliminated outright. ECF No. 59.

              2.     On January 3, 2019, the Mercer County Board of Education

(hereinafter the “Board”) passed a resolution stating that the Board: (1) “will never offer

or employ the BITS program in any of its schools;” (2) “does not now or in the future

intend to offer a Bible elective curriculum in any of its elementary schools;” and (3)

“will not now or in the future employ teachers for the purpose of teaching a Bible
    Case 1:17-cv-00642 Document 79 Filed 04/10/19 Page 2 of 5 PageID #: 731



elective curriculum in any of its elementary schools.” See Declaration of Paul Hodges,

incorporated and attached hereto as Exhibit 1.

              3.     Plaintiffs’ First Amended Complaint fails to identify any personal

actions taken by Dr. Akers, but relies only upon allegations that Dr. Akers is liable as a

supervisor. ECF No. 21, ¶ 98.

              4.     According to Plaintiffs’ First Amended Complaint, Jessica Roe was

exposed to the BITS program no later than 2013, but did not file the present suit until

January 18, 2017. ECF No. 21, ¶¶ 34-35.

              5.     Where a legislative body formally repeals a policy, the Fourth

Circuit has held that the case is moot unless “reenactment is not merely possible but

appears probable.” Brooks v. Vassar, 462 F.3d 341, 348 (4th Cir. 2006).

              6.     A claim for nominal damages does not prevent a determination

that a case is moot. See Am. Legion Post 7 v. City of Durham, 239 F.3d 601 (4th Cir. 2001).

              7.     In an action against a supervisor under § 1983, a plaintiff “must

show actual or constructive knowledge of a risk of constitutional injury, deliberate

indifference to that risk, and an affirmative causal link between the supervisor’s

inaction and the particular constitutional injury suffered by the plaintiff.” Carter v.

Morris, 164 F.3d 215, 221 (4th Cir. 1999) (internal quotations omitted).

              8.     Qualified immunity “protects government officials from civil

damages in a 42 U.S.C.S. § 1983 action insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have

known.” Edwards v. City of Goldsboro, 178 F.3d 231, 250 (4th Cir. 1999).

              9.     When analyzing the applicability of qualified immunity, a court

may first look to whether the right allegedly violated is “clearly established;” if the
    Case 1:17-cv-00642 Document 79 Filed 04/10/19 Page 3 of 5 PageID #: 732



allegedly violated right is not clearly established, immunity is proper. Pearson v.

Callahan, 555 U.S. 223, 236 (2009).

              10.     A right is clearly established only when it has been authoritatively

decided by the Supreme Court, the appropriate United States Court of Appeals, or the

highest court of the state. Doe v. S.C. Dep’t. of Soc. Servs., 597 F.3d 163, 176 (4th Cir.

2010).

              11.     Establishment Clause precedents lack clarity and consistency, and

fall into an area of “hopeless disarray”. Rosenberger v. Rectors of the Univ. of Va., 515 U.S.

819, 861 (1995) (Thomas, J., concurring).

              12.     To establish § 1983 liability for a municipality, a plaintiff must

show that the violation was made by a final policy making official. Semple v. City of

Moundsville, 195 F.3d 708, 712 (4th Cir. 1999).

              13.     A claim brought pursuant to § 1983 is subject to the statute of

limitations for a personal injury action in the state it is brought; in West Virginia, that is

two years. Bell v. Bd. of Educ., 290 F. Supp. 2d 701, 709 (S.D.W. Va. 2003).

              14.     As the Board has terminated, rather than suspended, the BITS

program and has proclaimed its intention that the program will never be revived,

Plaintiffs’ claims are moot, even when considering their request for nominal damages.

              15.     Plaintiffs have failed to establish a § 1983 claim against Dr. Akers

because there is no personal action of Dr. Akers alleged to have caused any injury.

              16.     Even if Plaintiffs have established a § 1983 claim against Dr. Akers,

she is entitled to qualified immunity because the lack of clarity and consistency in

Establishment Clause jurisprudence evidences the rights allegedly violated were not

“clearly established.”
    Case 1:17-cv-00642 Document 79 Filed 04/10/19 Page 4 of 5 PageID #: 733



              17.    Mercer County Schools is not the final policy making body for the

school district and therefore is not subject to a § 1983 claim.

              18.    Plaintiffs filed this suit more than three years after their claim

accrued; thus, their claims are barred by the two-year statute of limitations for a § 1983

claim.

              19.    Defendants incorporate the supporting Memorandum of Law filed

contemporaneously herewith.

              WHEREFORE, Defendants request this Honorable Court grant their

Motion; enter an Order dismissing the case as moot, or in the alternative, dismiss all

claims as barred by the statute of limitations, or in the further alternative, dismiss the

claims against Dr. Akers and Mercer County Schools for failure to state a claim, or

dismiss the claims against Dr. Akers based upon qualified immunity; and, award them

such other and further relief as this Court deems proper.



                                                         MERCER COUNTY BOARD
                                                         OF EDUCATION;
                                                         MERCER COUNTY SCHOOLS;
                                                         and DEBORAH S. AKERS, in her
                                                         individual capacity,
                                                         By Counsel.


/s/ Kermit J. Moore
Kermit J. Moore (WV State Bar No. 2611)
W. Blake Belcher (WV State Bar No. 12212)
Brewster, Morhous, Cameron, Caruth,
       Moore, Kersey & Stafford, PLLC
418 Bland Street
Post Office Box 529
Bluefield, West Virginia 24701
(304) 325-9177
(304) 324-0362 fax
       Case 1:17-cv-00642 Document 79 Filed 04/10/19 Page 5 of 5 PageID #: 734




                                     CERTIFICATE OF SERVICE


                I, Kermit J. Moore, counsel for Defendants, hereby certify that on the 10th

day of April, 2019, I electronically filed the preceding DEFENDANTS MERCER

COUNTY BOARD OF EDUCATION, MERCER COUNTY SCHOOLS, AND DR.

DEBORAH AKERS’S MOTION TO DISMISS with the Clerk of this Court using the

CM/ECF system, which, in turn, will send notification of such filing to the following

CM/ECF participants, counsel of record:

                              Marcus B. Schneider, Esquire
                              Steele Schneider
                              428 Forbes Avenue, Suite 700
                              Pittsburgh, Pennsylvania 15219

                              Kristina T. Whiteaker, Esquire
                              David L. Grubb, Esquire
                              The Grubb Law Group
                              1114 Kanawha Boulevard, East
                              Charleston, West Virginia 25301

                              Patrick C. Elliott, Esquire
                              Christopher Line, Esquire
                              Freedom From Religion Foundation
                              10 North Henry Street
                              Madison, Wisconsin 53703

                              Hiram S. Sasser, III, Esquire
                              Jeremiah G. Dys, Esquire
                              Reed N. Smith, Esquire
                              First Liberty Institute
                              2001 West Plano Parkway, Suite 1600
                              Plano, Texas 75075

                              David R. Dorey, Esquire
                              O’Melveny & Myers LLP
                              1625 Eye Street, N.W.
                              Washington, D.C. 20006


	       	     	     	     	        	     	     /s/	  Kermit J. Moore
